     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 1 of 52

       16-2627 Leininger v USA et al 7.10.20                            Vol. 5      903


 1                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS
 2

 3    AARON LEININGER,                                      Case No. 16-2627
                                                            Circuit No. 21-3031
 4       Plaintiff,

 5       v.
                                                            Kansas City, Kansas
 6    UNITED STATES OF AMERICA and                          Date: 07/10/2020
      MARK E. WISNER,
 7
         Defendants.                                        Volume 5
 8                                                          (Pages 903-954)
       ..........................
 9

10
                              TRANSCRIPT OF BENCH TRIAL
11                                    Via Zoom

12                    BEFORE THE HONORABLE DANIEL D. CRABTREE
                        UNITED STATES DISTRICT COURT JUDGE
13
       APPEARANCES:
14
       For the                         Daniel A. Thomas
15     Plaintiff:                      Michael S. Kilgore
                                       Humphrey, Farrington & McClain
16                                     221 West Lexington Avenue
                                       Suite 400
17                                     Independence, MO 64050

18
       For the United                   Lawrence Eiser
19     States of America:               Sarah Haston
                                        U.S. Department of Justice
20                                      Civil Division, Torts Branch
                                        Benjamin Franklin Station
21                                      P.O. Box 888
                                        Washington, DC 20044
22

23

24     ______________________________________________________
          Proceedings recorded by machine shorthand, transcript
25     produced by computer-aided transcription.


                               KIMBERLY R. GREINER, CSR, RMR, CRR
                           U.S. District Court, 500 State Avenue, Kansas City, KS
                                               (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 2 of 52

       16-2627 Leininger v USA et al 7.10.20                            Vol. 5                       904


 1                                           I N D E X

 2                                                                                         Page

 3       Closing Argument by Mr. Thomas                                                        912

 4       Closing Argument by Mr. Eiser                                                         926

 5       Closing Argument by Ms. Haston                                                        934

 6

 7
                                        E X H I B I T S
 8
           Plaintiff's
 9         Exhibits                             Offered                             Received

10                180                                   908                             908

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                               KIMBERLY R. GREINER, CSR, RMR, CRR
                           U.S. District Court, 500 State Avenue, Kansas City, KS
                                               (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 3 of 52

       16-2627 Leininger v USA et al 7.10.20                            Vol. 5                    905


 1          (Court called to order 9:33 a.m.)

 2                 THE COURT:     All right.            The case is set for closing

 3     argument this morning.          Before we turn to that, I do want to

 4     take up the ruling that Ms. Haston reminded me of last night,

 5     and this is the objection to portions of the testimony or a

 6     portion -- maybe two questions placed -- or put to Dr. Kelley

 7     during the direct examination.

 8                 The questions were about the prescription of

 9     morphine SA at 15 grams specifically.                       The questions inquired

10     about the risk of dependency from such a prescription and risk

11     of abuse.    The objection by the defendant was that those

12     questions exceeded the scope of the expert report that

13     Dr. Kelley had provided.            The defendant responded that

14     Dr. Kelley had provided in his report an entire section that

15     discussed Mr. Wisner's prescriptive practices.

16                 In preparing to rule this motion, I reviewed what I

17     believed to be Dr. Kelley's report, which the plaintiff's

18     marked as Exhibit 161.          I note that it was not offered in

19     evidence but it -- the court did have access to it.                              Here are

20     my -- here's my ruling:

21                 As a starting point, I agree with the general tenor of

22     Mr. Kilgore's response to -- to the objection.                               The report,

23     specifically at pages 4 and 5, and that is Exhibit 161,

24     discusses Dr. -- or discloses, rather, Dr. Kelley's opinion

25     that the VA Hospital failed to supervise Mr. Wisner --


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                           U.S. District Court, 500 State Avenue, Kansas City, KS
                                               (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 4 of 52

       16-2627 Leininger v USA et al 7.10.20                            Vol. 5      906


 1     Mr. Wisner adequately.          It recites a number of actions and

 2     inactions by Mr. Wisner's supervising medical doctor that, in

 3     Dr. Kelley's opinion, deviated from the standard of care.

 4                It cites, as an example of that deviation, multiple

 5     examples of inappropriate prescribing by Mr. Wisner,

 6     referencing Dr. Ray's statement to Investigator Baker, that

 7     some of the patients that were referred to her by Mr. Wisner --

 8     or some of those patients, Dr. Ray noted, that Mr. Wisner was

 9     generous in prescribing narcotics, and it was particularly

10     unusual for a physician's assistant to prescribe such high

11     doses of pain medication.             Also recites that Mr. Wisner

12     reportedly agreed that he had overprescribed medication to his

13     patients and failed to comply with the applicable standard of

14     care and had committed repeated acts of professional

15     incompetency.

16                And then at that point Dr. Kelley's report pivots back

17     to a more generalized discussion of statements by Dr. Desai,

18     and D-e-s-a-i, and Dr. Cline, C-l-i-n-e, about their

19     supervision and purported inaccuracy.

20                Turning now to the specific objections that the

21     defendant made, it is to a part of the direct examination of

22     Dr. Kelley about Exhibit 200 which was received in evidence.

23     Addressing the defendant's objection specifically, I conclude

24     that the following questions and answers were not disclosed in

25     the fashion required by Rule 26.                   Specifically the question --


                               KIMBERLY R. GREINER, CSR, RMR, CRR
                           U.S. District Court, 500 State Avenue, Kansas City, KS
                                               (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 5 of 52

       16-2627 Leininger v USA et al 7.10.20                              Vol. 5              907


 1     and this is about Document 200's reference to morphine

 2     15-milligram, the question is:                   Risk of dependency?

 3                 Answer:    Very high.

 4                 Followed with a question:                      Risk of abuse?

 5                 That's when the objection was made.

 6                 I conclude that both of those questions exceed the

 7     scope of Dr. Kelley's report and the disclosure of his risk --

 8     his -- his opinions, and so I'm striking those from the

 9     evidence -- those questions and the answer -- actually, answer

10     because the second question did not ever get answered from the

11     evidentiary record.         The court does not plan to consider it

12     when it decides the issues in the case.

13                 All right.       Ms. Haston, does that -- have I reached

14     all portions of your objection that you wanted the court to

15     rule?

16                 MS. HASTON:        Yes, Your Honor.                  Thank you.

17                 THE COURT:       All right.            Thanks very much.           All right.

18     Let me -- I think we've got some people that are on this task.

19     Everyone who is listening to the proceedings who are listening,

20     to make sure their device is muted so we don't generate any

21     feedback.

22                 I'll start by turning to the parties' closing

23     arguments.    As I said yesterday, the plaintiff, bearing the

24     burden of proof, will have the opportunity to open and close

25     the argument.     Mr. Thomas, do you wish for me to nudge you or


                                 KIMBERLY R. GREINER, CSR, RMR, CRR
                             U.S. District Court, 500 State Avenue, Kansas City, KS
                                                 (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 6 of 52

       16-2627 Leininger v USA et al 7.10.20                            Vol. 5                 908


 1     warn you when you hit a certain time mark?

 2                MR. THOMAS:       I do, Your Honor.                   But before I get into

 3     that, I have a couple preliminary issues I'd like to ask the

 4     court.

 5                THE COURT:      All right.

 6                MR. THOMAS:       One, we would like to offer one more

 7     piece of evidence.       It is the Defendant's Responses to Requests

 8     for Admissions, and it is Plaintiff's Exhibit 180.                             It's

 9     appropriate for admission.              We intended to offer it earlier in

10     the week and we just overlooked it.

11                THE COURT:      So it is marked as Exhibit 180?

12                MR. THOMAS:       Yes, Your Honor.                  It was on our exhibit

13     list.

14                THE COURT:      Is there objection from the defendant to

15     the offer of 180?

16                MR. EISER:      It's okay, Your Honor.

17                THE COURT:      All right.            Then Exhibit 180 is received

18     without objection.

19                Mr. Thomas, you said you had a couple.                            That's one I

20     think.

21                MR. THOMAS:       Your Honor, I had a second one.                      I would

22     never ask this if this was a jury trial, but I underestimated

23     my time yesterday.       I have tried to cut it as -- as extensively

24     as I can, but I would ask for an additional 15 minutes on our

25     closing.    I remind the court that we have -- we have


                               KIMBERLY R. GREINER, CSR, RMR, CRR
                           U.S. District Court, 500 State Avenue, Kansas City, KS
                                               (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 7 of 52

       16-2627 Leininger v USA et al 7.10.20                            Vol. 5                      909


 1     two-and-a-half hours left on our presentation.                                We tried not to

 2     waste any time this week.             We really have tried to streamline

 3     this as much as possible and -- and I -- I've really cut a lot

 4     of fat but there is still a lot of evidence, particularly

 5     evidence that is in the depositions that will not be -- the

 6     court will review later on and I'd like to address some of it.

 7                THE COURT:      Have you communicated to the defendant

 8     that you were going to make this request so they would have a

 9     chance to prepare to extend their remarks as well?

10                MR. THOMAS:       I did not, Your Honor.                          I didn't -- I

11     didn't time -- I didn't realize how bad I was over until this

12     morning.

13                THE COURT:      Yeah, so we're going to stay with the

14     30 minutes.    I conclude it wouldn't be fair to the defendant to

15     have an on-the-spot increase in the volume of the closing.                                   I

16     -- that's my ruling.        Naturally, if the defendant wanted to

17     consent to it and likewise take an equal amount of time, then I

18     would defer to the parties.              Mr. Eiser, what's your temperature

19     on that issue?

20                MR. EISER:      No, we don't need anymore time, Your

21     Honor.

22                THE COURT:      All right.            We'll stand with the 30.                I'm

23     sorry, but that's the rule we all went home with and it's not

24     fair to the defendant to change the game that much at the last

25     second.


                               KIMBERLY R. GREINER, CSR, RMR, CRR
                           U.S. District Court, 500 State Avenue, Kansas City, KS
                                               (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 8 of 52

       16-2627 Leininger v USA et al 7.10.20                            Vol. 5       910


 1                MR. THOMAS:       Understood.

 2                THE COURT:      Are you -- any other preliminary issues

 3     from you, Mr. Thomas?

 4                MR. THOMAS:       No, Your Honor.

 5                THE COURT:      All right.            Defendant ready to go this

 6     morning?

 7                MR. EISER:      Yes, Your Honor.

 8                THE COURT:      Nothing from your side that we ought to

 9     take up before we turn to the meat of the closings?

10                MR. EISER:      No, Your Honor.

11                THE COURT:      All right.            So, Mr. Thomas, you said you'd

12     like a nudge on the clock.              When would you like that?

13                MR. THOMAS:       Please don't laugh at me, but I would ask

14     for 10, 5, 3 and 1.       As I said that, everybody behind me

15     laughed.

16                THE COURT:      I've developed a poker face since I came

17     to the job.    So you want me to -- you -- you want -- you want

18     me to warn you when you have 10 minutes left or you've used

19     10 minutes?

20                MR. THOMAS:       When I've got 10, 5, 3 and 1 left.

21                THE COURT:      Okay.        And then you're not -- you're going

22     to go as long as you want and what you have left in your 30 you

23     will say -- use in rebuttal?

24                MR. THOMAS:       Yes, Your Honor.

25                THE COURT:      Okay.        And does the defendant want similar


                               KIMBERLY R. GREINER, CSR, RMR, CRR
                           U.S. District Court, 500 State Avenue, Kansas City, KS
                                               (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 9 of 52

       16-2627 Leininger v USA et al 7.10.20                            Vol. 5                 911


 1     nudges?

 2                 MR. EISER:     Yes, Your Honor, at 15 minutes I would

 3     appreciate it.

 4                 THE COURT:     All right.            Let me get ready here for you.

 5                 All right.     Ready to hear your closing arguments.

 6     And, Mr. Thomas, you're recognized for closing.

 7                 MR. THOMAS:      Oh, Your Honor, I apologize.                      I do have

 8     one other thing I totally forgot.                    It's at the top of my

 9     outline.

10                 THE COURT:     We were that close too a clean getaway.

11     Go ahead.

12                 MR. THOMAS:      There's -- we have rough transcripts of

13     the trial.    There's a local rule which forbids citation or even

14     publication of rough transcripts in a jury trial.                            I do not

15     plan on publishing any of them but I do -- was going to quote

16     some language from some of the testimony and arguments, and the

17     rule says I have to ask leave of court before doing that, and I

18     would request leave of court.

19                 THE COURT:     Mr. Eiser, do you have objection to that?

20                 MS. HASTON:      No, Your Honor.                 And I -- we would

21     request the same leave to quote from the unofficial

22     transcripts.

23                 THE COURT:     That's the reason I always ask the other

24     side; sometimes you don't have to make a ruling.                             I'm glad it

25     works.    And I -- that -- that rule is really designed to


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                           U.S. District Court, 500 State Avenue, Kansas City, KS
                                               (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 10 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                 912


 1      prevent unfairness in a jury setting.                       And in this setting I

 2      think it's different enough.               So, sure, you may do so without

 3      leave.

 4                  MR. THOMAS:      Thank you, Your Honor.

 5                  THE COURT:     All right.            Mr. Thomas, the defendant --

 6      the plaintiff is recognized for closing arguments.

 7                  MR. THOMAS:      Thank you, Your Honor.

 8                  May it please the court.

 9                  THE COURT:     Counsel.

10                  MR. THOMAS:      Before I begin, I want to thank the court

11      and the court's staff.          None of us have ever tried a case via

12      videoconferencing.       We have tried our best to present the

13      evidence as smoothly and efficiently as we would if we were in

14      court.   Sometimes it didn't go the way we liked; that was

15      usually my fault.      But the court and the court's staff has gone

16      above and beyond in their patience with us and we're all very

17      thankful.

18                  Before I talk about the evidence, I want to talk about

19      the law and the standard that the facts should be applied to.

20      During the directed verdict argument, I was a little alarmed

21      when the court indicated that the scope of employment analysis

22      was more nuanced than the arguments had suggested.                           I didn't

23      know if that was directed to plaintiff, but the court also said

24      clearly the conduct at issue here is radically different from

25      the store manager in the O'Shea case and so the court didn't


                                 KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 11 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5              913


 1      want the guidance of those facts -- or the direct -- the court

 2      said the direct guidance of those facts to this -- to these

 3      facts is not a good fit.

 4                I was honestly a little unnerved when I heard that.

 5      And, please, please, don't mistake me, I wasn't upset with the

 6      court at all.    I was upset with myself.                       I felt that I didn't

 7      do a good job explaining to the court our legal arguments.                          To

 8      be clear, we do not think this is a case of a store employee

 9      taking a detour on his way to the office.                           We never made that

10      analogy in the extensive briefing to the United States'

11      dispositive motions.

12                I don't know if the court has had a chance to read

13      those pleadings, so I want to spend a little bit of time

14      talking about the law of the case.                       The landmark Kansas Supreme

15      Court case on scope of employment is Williams versus Community

16      Drive-in Theatre, Inc., 214 Kan. 359.                       At Williams the Kansas

17      Supreme Court stated that the basic Kansas law on scope of

18      employment was contained within the PIK 7.04.

19                It said an employee acting within the scope of his

20      authority when he is performing services for which he has been

21      employed or when he is doing anything which is reasonably

22      incidental to his employment, the test is not necessarily

23      whether the specific conduct was expressly authorized or

24      forbidden by the employer but whether such conduct should have

25      been fairly foreseen from the nature of the employment and the


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 12 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                914


 1      duties relating to it.

 2                  In Williams the Kansas Supreme Court refined the rule

 3      to apply to situations involving intentional torts committed by

 4      employees.    The Supreme Court said if the assault is committed

 5      by the employee while furthering employee's interests in some

 6      way, the employer is liable under the doctrine of respondeat

 7      superior.    So to aid in this analysis, the courts are to look

 8      at the slight deviation analysis set forth in O'Shea.                         These

 9      are the six factors the court's heard about at length.

10                  Under the slight deviation analysis, an employee could

11      pursue a dual purpose -- could pursue dual purpose ventures

12      without the conduct amounting to an entire departure from the

13      scope of employment.        O'Shea further held that an employee does

14      not cease to be acting within the course of his employment

15      because of an incidental personal act or by slight deflections

16      for personal or private purpose if his main purpose is still to

17      carry on the business of the employer.

18                  The court then goes on to the six factors.                       This is

19      the foreseeability analysis.               And let me first say that the

20      Tenth Circuit did not say that the court has to find for

21      plaintiff on all six factors.                The Tenth Circuit also did not

22      say that any one factor should weigh more heavy -- should weigh

23      more importantly than another.                 As I mentioned in my opening

24      statement, four of the O' Shea factors are undisputed.                         The two

25      that are disputed are factors one and five, so I'm going to


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 13 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                915


 1      address these out of order.

 2                 Factor two:       The nature, time and place of the

 3      deviation.    Every time Aaron was molested, it occurred at a VA

 4      Hospital in Leavenworth during normal business hours at

 5      regularly-scheduled appointments in the course and scope of

 6      routine medical exams.

 7                 Factor three:         The time consumed in the deviation.                    In

 8      his deposition Wisner testified that he set aside an hour for

 9      each exam, that physical examinations encompassed more than

10      just physical manipulation of the genitalia, and there was

11      testimony from both sides' experts on that.                             If the court would

12      just look at the Wisner's medical records which have been

13      admitted, you will see that there is far more going on, there's

14      diagnostic tests, there's other tests, there's other

15      examinations.    The genital exam was only a small part of the

16      overall health and fitness examination.                         The undisputed

17      testimony has been that at most the deviation was two minutes,

18      at most.

19                 Factor four:        The work for which the employer --

20      employee was hired.       It is undisputed that the VA hired and

21      paid Wisner to perform physical exams, including genital exams.

22      The VA literally paid him to physically touch veterans'

23      genitals, among other body parts.

24                 Factor six:       The freedom allowed the employee in

25      performing his job responsibilities.                      Evidence clearly


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 14 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                     916


 1      demonstrates that the VA provided Wisner too much freedom.                                 He

 2      was not a doctor.      They gave him free rein of a thousand

 3      patient clinics.     He was not closely monitored or supervised.

 4      He wasn't monitored or supervised at all.                           He was permitted to

 5      do these exams in a room alone with no nurse or other physician

 6      present.   And it was at that free rein that led to the

 7      plaintiff's injuries.         There were scope and practice policies.

 8      He had a history of violating them, but he was never

 9      disciplined.

10                 There was policies and a directive that said

11      Dr. Cline, his supervising physician, was supposed to supervise

12      him.   In fact, it said that he was supposed to audit one out of

13      every four of his patient files.                   He never did any of that.                At

14      a minimum he was supposed to have audited 250 of Wisner's

15      patient files.    He didn't audit a single one.                              It's in his

16      deposition; he admitted to it.                 And Dr. Cline's supervisors

17      admitted that Wisner was not properly supervised.                                They

18      admitted that the VA committed numerous violations of the

19      standard of care.      Again, we ask the court to look for the

20      depositions of Klopfer, Cline and Desai.

21                 So those are the four undisputed factors.                              That right

22      there is enough for the court to grant judgment in our favor,

23      but we proved the other two as well.

24                 Factor one:       The employee's intent.                          The only evidence

25      of Wisner's intent is his own testimony and statement.                                  And as


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 15 of 52

        16-2627 Leininger v USA et al 7.10.20                              Vol. 5                 917


 1      I said that was -- thinking about that this morning, we also

 2      have his medical records.               When we deposed him he was emphatic

 3      that, even if he went too far, his intent was always

 4      thoroughness.    That's what he told Special Agent Kerry Baker

 5      six years ago before he was ever charged with a crime.                              And

 6      that's what he said 12 days ago when we took his deposition.

 7      His intent first and foremost was to do his job.                               At other

 8      times that intent mixed with his desire to obtain personal

 9      gratification.       These mixed motives place Wisner's actions

10      squarely within the scope of his employment.

11                  No. 5:    The incidental acts reasonably expected by the

12      employer.    The United States has misinterpreted and

13      oversimplified this prong for four years.                             In his order denying

14      summary judgment, Judge Murguia noted, "Defendant merely

15      focuses on Wisner's intent and the fact that the defendant did

16      not hire Wisner to sexually molest patients, a fact that seems

17      rather obvious."       In explaining the folly of their argument,

18      Judge Murguia continued, "The error that defendant makes is

19      treating the situation as if Wisner did not conduct the

20      unnecessary and improper examinations in the context of a

21      longer medical appointment."                 He went on to say, "The evidence

22      shows a triable issue regarding whether Wisner's actions were

23      incidental given the time, place, intent, and context of his

24      improper actions."

25                  Now, that evidence demonstrates not only a triable


                                  KIMBERLY R. GREINER, CSR, RMR, CRR
                              U.S. District Court, 500 State Avenue, Kansas City, KS
                                                  (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 16 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                918


 1      issue of fact but demonstrates that we have met our burden.                            We

 2      have provided the court with a mountain of evidence, and there

 3      are still depositions to review.                   While the VA claims it may

 4      not have expected Wisner to perform ungloved genital exams,

 5      there is no doubt that he was expected to conduct genital

 6      exams.

 7                  Now, let's humor the Department of Justice for a

 8      minute.   Let's say their interpretation is correct.                          They still

 9      lose.    Let's go back to Judge Murguia's ruling on another

10      matter.   This is the case of John Doe P.M.                           We'll give the

11      caption in our subsequent pleadings.                      It's ECF Document 49.        In

12      that case Judge Murguia's held, "The failure to wear gloves

13      and/or an excessive number of examinations might be improper,

14      but this conduct in general is not unforeseeable or unexpected

15      of a PA required to treat VA patients."

16                  Now, I understand this court is not required to follow

17      Judge Murguia's findings or his basis, so I want to explore

18      this a little further.          Was it foreseeable that a physician

19      assistant could abuse his position to sexually exploit

20      patients?    Of course it was.             It happens all the time in the

21      healthcare industry.        That's why the VA has a nationwide

22      directive that requires its hospitals to implement a

23      centralized and comprehensive policy to track sexual complaints

24      against healthcare providers.                That's Exhibit 27.              It's in

25      evidence.


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 17 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                      919


 1                  But the analysis doesn't end there.                              The Eastern

 2      Kansas VA system, which Leavenworth falls under, has their own

 3      policies regarding sexual abuse, neglect, and exploitation by

 4      healthcare providers.         It's Exhibit -- the 2010 is Exhibit 61,

 5      2013 one is 63.    Both in evidence.                     The VA foresaw the

 6      possibility that one of their employees would abuse his

 7      position and exploit patients, that's why they had these

 8      policies.

 9                  Healthcare sexual abuse has been a known problem in

10      this country for quite some time.                    In fact, I asked that

11      question to Dr. Abrams verbatim and he said yes; one of the few

12      times I could get him to give me a straight answer.                                He then

13      went on to explain how doctor-patient abuse goes back -- all

14      the way back to the 1940s in this country.                            It's been a known

15      problem in the healthcare industry for 80 years, but the

16      Department of Justice would have the court believe this is the

17      first time something like this has ever happened.

18                  Not only was it foreseeable to the healthcare industry

19      in general, it was specifically foreseeable to Wisner.                                When

20      the court's reading the depositions, the court's going to find

21      that he was arrested and charged before he ever worked for the

22      VA with exposing himself in public at an adult book store.                                 But

23      even after he was hired, there were numerous complaints about

24      him over the year.       Mr. Kilgore went over them at length with

25      Dr. Kelley.    And, again, we've provided the court with the


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 18 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5              920


 1      deposition of the employees who received those complaints.

 2                  Switching gears.          In their opening statement, the

 3      United States acknowledged that they made concessions.

 4      Finally, in the pretrial order, they said that "respect and

 5      honor compels us to make certain concessions in this case."

 6      This was not some act of benevolence on their part and it had

 7      nothing to do with respect and honor for Aaron.

 8                  We put those concessions in the pretrial order and we

 9      took that language directly from the Requests for Admissions we

10      sent them, Exhibit 180.           After four years of discovery, we

11      finally were able to pin them down and send them those Requests

12      for Admissions.    So they had no choice but to -- to agree to

13      the evidence, and so they made those -- those stipulations.

14                  And they're important stipulations for the O'Shea

15      analysis.    I'm not going to read them but I'm going to give the

16      court the numbers of those stipulations from the pretrial

17      order.   They are 8, 9, 10, 11, 15, 16, 17, 18, and 19.                         These

18      admissions alone justify verdict in Aaron's favor.                           These

19      admissions alone satisfy the O'Shea analysis before the first

20      witness ever took the stand.

21                  The United States did something in their opening

22      statement that I've never seen.                  I don't claim to be the most

23      experienced trial lawyers, but I've been doing it for almost

24      20 years.    They busted out the Kansas PIK to argue

25      reasonableness of damages.              They did this because they know


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 19 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                     921


 1      they can't meet their burden.                They know we're right on the

 2      O'Shea analysis.

 3                I want to talk a little bit about Aaron Leininger.

 4      Yes, he dropped out of 11th -- high school in the 11th grade

 5      and he enlisted in the Army.               And when the time came, he

 6      answered the call and he went into the bowels of hell, truly.

 7      He saw and did things the average human mind just can't

 8      understand.    He didn't do it for glory.                       He didn't do it for

 9      recognition.    He didn't do it for medals.                         He's got a stack of

10      them.   He doesn't even know where they are.

11                He did it because it was his duty to his country and

12      he didn't ask for anything in return, but they promised him

13      something.    One of the few meaningful benefits they gave him is

14      they promised him that because of his sacrifices, his injuries,

15      and his trauma they would provide full healthcare for the rest

16      of his life.    But instead of caring for him, they allowed him

17      to be further injured by unleashing Wisner, who used his

18      position, to molest him nine times.                      Nine times that man

19      sexually molested him.          I won't repeat the things he said and

20      did to him.    They're in the record and the United States admits

21      all of it.

22                They also admit he has severe PTSD.                                They don't really

23      believe that somebody as fragile as Aaron Leininger can be

24      sexually molested nine times and not be traumatized.                                I doubt

25      anybody could go through that and not be traumatized.                                Guys


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 20 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                    922


 1      like Aaron Leininger, the toughest, bravest guys you'll ever

 2      meet, I know it, but he's been reduced to thoughts of suicide.

 3      Sitting on a bed with a loaded gun to his head, finger on the

 4      trigger, ready to end it, to end the pain, the humiliation, the

 5      sadness, to finally get some sleep all because of Mark Wisner

 6      and the VA.    He was already severely traumatized but he never

 7      put a gun to his head, not until after Wisner.                               It affected him

 8      to his core.    It affected his self-worth as a man.                             It affected

 9      his trust in people.        It wreaked havoc on his marriage.                         It

10      took away what little joy he could get out of life.

11                I want to switch gears and talk about the experts in

12      this case.    We brought you three local experts, three rational

13      and honest experts.       They brought you an MD/JD and a guy who

14      owns his own expert witness headhunting service.                               They brought

15      the court what I will politely refer to as ringers.

16                Dr. Abrams, he's so critical of Aaron because of what

17      he calls inconsistency in his records over 12 years.                               This guy

18      can't stay consistent from his deposition from six months ago,

19      he cherry picks the records.               He exaggerates.                   He excludes

20      certain parts of the record that don't suit his purpose.                               But

21      even Dr. Abrams admitted that Aaron needs intense psychotherapy

22      for the rest of his life.

23                Dr. Abrams wants to cast Aaron as a malingerer at the

24      same time not only for his combat-related PTSD but for his

25      Wisner-related PTSD.        And all the records we saw this week,


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 21 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                923


 1      there's 2,700 pages of them according to one witness, they

 2      never showed you a single record suggesting Aaron was a

 3      malingerer.

 4                THE COURT:       Mr. Thomas -- Mr. Thomas, you have

 5      10 minutes remaining.

 6                MR. THOMAS:        He said that he was faking his PTSD.

 7      Dr. Abrams would have the court believe that he memorized --

 8      that Aaron memorized the 17 PTSD diagnostic criteria so he

 9      could fool Dr. Wendler.

10                They brought you Dr. Nicholson.                         He says the standard

11      comes from him and him alone.                He admits it's a new standard.

12      It's never been tested and it's never been peer reviewed and

13      it's never been accepted by any court.                        He disagrees with

14      Dr. Kelley, the Kansas Board of Healing Arts, the Kansas

15      statute, which we would ask the court to take judicial note of

16      and the consent decree.           But one thing he does agree is that

17      Wisner's failure to wear a glove was a -- a deviation in the

18      standard of care.

19                We brought you Dr. Peterson.                       He treats patients in

20      Kansas City and Missouri.             He's licensed in both states.               He

21      does security evaluations for the Department of Energy.

22                He said Aaron report --

23                He's done over 200 mentor abuse evaluations.                        He is

24      vigilant for the signs of false reporting, and he said that

25      Aaron presented as an honest responder and there's absolutely


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 22 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                924


 1      no evidence of malingering.              He concluded that Wisner's conduct

 2      has extremely exacerbated his pre-existing PTSD and he

 3      testified as to what the treatment will be that Aaron needs

 4      moving forward.    He said that Aaron should never have to return

 5      to the VA.    He can't trust them so he can't have a meaningful

 6      healthcare alliance, number one.                   Number two, it is

 7      psychologically retraumatizing for him to have to go back to

 8      the scene of the crime.

 9                We also brought you Dr. Kelley.                         He's not some

10      professional testifier.           He's a family practitioner from

11      North Kansas City, treats 25 to 30 patients a day.                           He says

12      there was a final line between a proper and improper genital

13      exam, and that there is no dispute that Wisner was hired to

14      perform genital exams as a core and routine part of his job.

15      The Consent Decree is Exhibit 129.                       I'll ask the court, when it

16      looks at this, to look at paragraph 30.

17                The last witness we brought is Dr. Jack Ward.                           I don't

18      need to spend a lot of time here.                    Dr. Ward's reputation speaks

19      for himself -- for itself.              He literally wrote the book on

20      forensic economics.       He's not an advocate.                       He's just a numbers

21      guy.   We asked him to calculate the cost of insurance that

22      Aaron -- that could provide Aaron healthcare for the rest of

23      his life so he doesn't have to go back to the VA.                            He said it's

24      not a golden insurance card.               He had the golden insurance card

25      but they blew it, but he found something that wasn't as good as


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 23 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                   925


 1      the VA but it was the closest he could find.                             We also asked him

 2      to take Dr. Peterson's future care recommendations and reduce

 3      them to present value.          And according to Dr. Ward's

 4      calculations, Aaron's economic damages are $779,487.                               Now, to

 5      save time, I'm going to round that up to 780 -- $780,000.

 6      That's economic damages.

 7                But under Kansas law, Aaron is also entitled to

 8      uneconomic damages:       damages for the unthinkable pain, anguish

 9      he has suffered.     I'll be honest, if it was a jury trial, I

10      would be asking for ten times the actuals or I'd be asking for

11      $730,000 for each and every time he was molested by Wisner.

12      But I was thinking about this, $780,000 is a fair component for

13      his pain and suffering.           He was sexually molested nine times.

14      So maybe we value the pain and suffering in a similar way that

15      we value the economic damages.                 His mental health is certainly

16      worth more than the economic damages.

17                And I think we look at this in three components.                               The

18      depression, the PTSD, and the mistrust.                         What are those worth?

19      I view them as three separate parts of a pie:                                $780,000 for the

20      depression, $780,000 for the PTSD, and $780,000 for the loss of

21      trust.

22                THE COURT:       You have five minutes remaining.

23                MR. THOMAS:        So coupled with the actual damages, that

24      comes to about $3,120,000, and I don't think the court would be

25      out of line in awarding Aaron that amount of money.                               Thank you,


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 24 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5              926


 1      Your Honor.

 2                THE COURT:       Thanks very much.                   You have four and a

 3      half minutes remaining for your rebuttal.

 4                All right.       Mr. Eiser, give me just a moment to reset.

 5      All right.    You may proceed, sir.

 6                MR. EISER:       Thank you, Your Honor.

 7                As I said at the outset, out of respect for

 8      Mr. Leininger's service and sacrifice, the United States has

 9      accepted his assertion that he was fondled by Mr. Wisner during

10      his nine encounters in 2012 to 2014.                      But what are his

11      compensable damages?        Now, there's no punitive damages.

12      There's no damages for negligent hiring, retention,

13      supervision, or anything that any VA employee did or failed to

14      do other than Mark Wisner.              Now, that's why no VA employee's

15      testified to you and why we object to plaintiff entering all

16      those deposition transcripts into evidence.

17                We're not hiding anything.                     We are the parties who

18      presented you with the OIG report that details this whole

19      sordid, sad affair.       But all those depositions about what the

20      VA employees could have done, should have done, will do in the

21      future simply aren't relevant to plaintiff's claims in this

22      case.

23                Similarly, none of the testimony of Dr. Abrams, an

24      exceptionally well-qualified expert psychiatrist with extensive

25      experience doing forensic psychiatric evaluations, on direct


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 25 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                    927


 1      examination Dr. Abrams testified about all of the objective

 2      evidence and medical records that confirm that Mr. Leininger

 3      had these several severe chronic mental health problems going

 4      back to at least 2008 and in some cases longer:                              PTSD, sleep

 5      disturbance, anger problems, anxiety, depression.                             Serious

 6      symptoms, chronic symptoms, and leading up to a psychotic

 7      breakdown in June of 2011, some eight months before ever seeing

 8      Mr. Wisner.

 9                Dr. Abrams also explained that after those encounters,

10      after February of 2014, there's no objective evidence of any

11      exacerbation of those symptoms.                  None.        Now, that's the

12      relevant evidence.

13                Because Dr. Abrams is so experienced and thorough, he

14      did write in his report that he found several suspicious

15      anomalies in plaintiff's medical records and what the plaintiff

16      was telling him.     We did not introduce any of that evidence.

17      We did not introduce it on direct, plaintiff's counsel did.                                We

18      objected as beyond the scope of cross.                        But Mr. Thomas pressed

19      on, as I suspected he would, and by the end of the afternoon

20      yesterday he was having great difficulty defending the initial

21      PTSD rating plaintiff won in 2011.

22                But none of that is relevant.                        We aren't here to

23      decide anything about Mr. Leininger's initial PTSD rating or

24      the connection between his symptom spikes and his disability

25      evaluations or what the VA supervisors did.


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 26 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                   928


 1                 We are here to evaluate the evidence to decide whether

 2      Mr. Leininger's encounters with Mr. Wisner made the documented

 3      PTSD that he already had any worse and whether or not the

 4      United States legal defenses preclude liability altogether.

 5                 Now, what is the objective -- I'm talking about just

 6      damages.   What is the objective evidence of injury after the

 7      encounters with Mr. Wisner?              No medical bills.                   No medical

 8      treatment connected to Wisner despite several hours and

 9      recommendations of treatment from his providers at VA and his

10      private providers saying he should get PTSD treatment, but he

11      doesn't.   There's no evidence of impairment of any functional

12      abilities:    no lost job, no impairment of future income, not a

13      single missed day of work, no mention of the event or problems

14      from it to any provider in the six years since it happened

15      despite extensive medical records and inquiries into his

16      medical health.

17                 Now, what conditions does he suffer from now that he

18      didn't have before?       None.         What symptoms does he suffer from

19      now that were exacerbated after Mr. Wisner?                             None except one,

20      his lawyers claim that he will never return to the VA for his

21      free healthcare for life, which I will return to.

22                 We never heard from a treating physician because there

23      weren't any.    As -- as the plaintiff's wife explained, he's off

24      alcohol, off opioids, and has a job he enjoys.                               And she

25      couldn't say that his PTSD symptoms were worse after Wisner


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 27 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                 929


 1      than before.

 2                  Now, the plaintiff received a comprehensive

 3      psychological evaluation from the VA in November 2010 and

 4      received a disability rating of 50 percent for his PTSD.

 5      That's years before Wisner.              That was never raised after.                 It

 6      was never sought to be raised after.                      That's the objective

 7      evidence.

 8                  Now, what about plaintiff's testimony?                           As Dr. Abrams

 9      said in his testimony, Mr. Leininger is an unreliable historian

10      of his medical history.           His lawyer, Mr. Thomas, apparently

11      agreed because on redirect examination he brought out that

12      Mr. Leininger's answers here to my questions were unknowing.

13      So given that, no award can be based on his testimony.

14                  What about his wife's testimony?                        Well, he never

15      mentioned any injury to her.               She explained that they don't

16      have a happy marriage, that the problems go back before

17      Mr. Wisner, and that her husband's PTSD condition seems to be

18      the same, as bad now as it was before.                        In fact, she confirmed

19      that he's -- he's better having gotten off the opioids and the

20      alcohol.

21                  Now, Mr. Thomas tries to explain the lack of any

22      evidence on which to base an award because it's too personal

23      and humiliating for the plaintiff to have mentioned this to

24      anyone in six years.        The medical records before and after

25      Mr. Wisner document him telling them repeatedly about ED,


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 28 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                   930


 1      domestic abuse, drug abuse, the stepdaughter's suicide, his own

 2      feelings of homicidal ideation, and many other deeply personal

 3      and painful subjects.         But nothing about Mr. Wisner.

 4                What about the paid experts?                       Dr. Jack Ward,

 5      plaintiff's economist, was called to calculate the cost if

 6      plaintiff were to purchase a gold-plated health insurance

 7      policy every year for the rest of his life:                             $700,000.   Now, if

 8      the plaintiff is awarded that sum, of course there's no

 9      guarantee that he would buy such an insurance policy every year

10      for the rest of his life or even need to.                           So plaintiff's

11      counsel had his client commit to you here in court that he

12      would never return to the VA and he would buy this insurance

13      next year and every year after that.

14                Why would anyone make such a commitment?                            Who knows

15      the future of someone's mental health?                        Mr. Leininger has

16      beaten his problems with alcohol addiction, drug addiction, and

17      a host of other mental health problems to become a functioning,

18      well-employed member of society.                   How could anyone say beyond

19      rank speculation that after the stress of this lawsuit is over

20      that Mr. Leininger wouldn't, with some anger management

21      treatment or simply with the passage of time, recover from his

22      anxiety about the VA and return to receive the care and

23      benefits that he has earned and that the United States pays

24      for?

25                The most interesting thing that Dr. Ward said to me


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 29 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                    931


 1      was his explanation that no healthcare insurance on the private

 2      market is as good as the healthcare available to veterans at

 3      the VA.   Plaintiff himself has a preference for receiving

 4      healthcare from providers familiar with war veterans, all seem

 5      to agree that is where he should go.                      But this is a lawsuit by

 6      a plaintiff who has no special damages.                         So we've heard this

 7      claim that he can't and won't go back.

 8                  Dr. Peterson, plaintiff's retained psychiatrist,

 9      testified all morning about mental health injuries that can

10      befall victims of sexual assault in general.                             Then he confirmed

11      he spent only about three hours reviewing the 8,000 pages of

12      our discovery record and cited none of it as a basis for his

13      opinions.

14                  He stated Mr. Leininger would not return to the VA

15      ever.   He based that opinion on no objective evidence from our

16      record but simply on Mr. Leininger's statement to him in

17      January 2019 that he had not returned to the VA in five years.

18      It was too emotionally difficult for him since -- since he had

19      -- his encounters with Mr. Wisner.

20                  Now, we -- I -- as we showed in opening statement, he

21      had been back for visits during those three years more than 24

22      times for medical care, including, as you'll see in the

23      records, mental healthcare.              You saw how surprised Dr. Peterson

24      was to find out that Mr. Leininger had been back to the VA for

25      treatment more than 20 times from 2014 to 2017.                              Without any


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 30 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5      932


 1      documentation anywhere, even here, of suffering mental health

 2      distress or emotional upset from those visits, Mr. Leininger

 3      stopped going in 2017 because, as is documented in the record

 4      of his treatment with his private doctors, he stopped because

 5      of this lawsuit.

 6                Now, so the basis of Dr. Peterson's opinion was pulled

 7      out from under him.       And the big surprise to me was having put

 8      this up in opening statement.                I would have expected somebody,

 9      Mr. Leininger, his wife, somebody to talk about the devastating

10      effects he had going back on any one of these 25 occasions:

11      the hyperventilation, the anxiety, the sweats, the cold sweats,

12      any sign of emotional distress.                  There is none of that in the

13      record.

14                After telling them that he was there and there being

15      nothing in the record of any sort of adverse consequences from

16      going, I expected maybe on rebuttal somebody is going to come

17      up and say, oh, this totally disabled him, he couldn't hardly

18      walk after any of these visits, after any of these visits.

19      Nobody said a word.       It's just sitting there, the objective

20      evidence, showing he can go back, he has gone back, has no

21      adverse consequences.         This is a lawyer's claim, Your Honor.

22                Now, plaintiff's counsel emphasizes that the case law

23      says a plaintiff can't be forced to return to the VA for his

24      future treatment.      But in entering a judgment here, you don't

25      force anything.    There's no request for an injunction here.


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 31 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                   933


 1      The issue is what expense is he most likely to incur in the

 2      future as a result of his encounters with Mr. Wisner?                           Which

 3      Dr. Abrams testified, and as commonsense tells you, it is more

 4      likely than not that Mr. Leininger will return to the VA to

 5      receive his free superior healthcare.

 6                Now, I don't -- there's a -- there's a number of

 7      issues there that you'll have to deal with, but I don't think

 8      you have to deal with them because I think this case is decided

 9      on liability.    We talked about the statute of limitations

10      defense in opening statement.                The question then becomes did he

11      know of his injury and his government cause before his last

12      visit with Mr. Wisner in February of 2014?                            Close call.   You

13      know, it's close.

14                Then there's our scope of employment defense, and

15      counsel talked about that quite a bit.                        I've talked about it in

16      opening statement.       We've briefed it.                  I don't want to go

17      through it again but except to point out that, in attempting to

18      get around the scope defense and -- and plaintiff's counsel's

19      misunderstanding about the foreseeability element of the scope

20      of employment defense, the plaintiff's counsel presented a

21      mountain of evidence showing this was no accident.

22                This was an intentional grooming assault.                           These --

23      this was pattern, a criminal pattern that Mr. Wisner was

24      playing out.    And as a result, in trying to avoid our scope

25      defense, the plaintiff has run headlong into our intentional


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 32 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5              934


 1      battery defense.     And the conclusion there is now unavoidable.

 2                And every time we talked about the unintentional

 3      battery defense from the VA statute, Mr. Thomas talks about the

 4      O'Shea factors.    It's an entirely different defense.                        The scope

 5      of employment follows state law on scope and we're dealing with

 6      O'Shea.

 7                The intentional battery defense comes from the federal

 8      -- Federal Tort Claims Act and the federal VA immunity statute.

 9                And I'm going to stop now and let my co-counsel, Sarah

10      Haston, explain to you this aspect of our defense.                           Thank you,

11      Your Honor.

12                THE COURT:       Thank you.

13                MS. HASTON:        Your Honor, as my co-counsel, Mr. Eiser,

14      noted, there's been a lot of focus in this case on scope of

15      employment, and that makes sense under the FTCA the government

16      employee at issue must be acting within the scope of his or her

17      office of employment, but that doesn't end the matter.                          Even if

18      an employee is found to be acting within the scope of his

19      employment, the court still does not have jurisdiction if one

20      of the FTCA exceptions apply.

21                Now, in 28 U.S.C. 2680(h) an exception to the FTCA

22      exists for intentional conduct, specifically any claim arising

23      out of assault, battery, false imprisonment, false arrest,

24      enumerated intentional torts, and here there can be no dispute

25      that the intentional tort exception to the FTCA applies to


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 33 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5              935


 1      plaintiff's claim.       There has been a consistent theme

 2      throughout this entire trial:                sexual molestation, sexual

 3      assault, sexual abuse.          We heard it in plaintiff's opening and

 4      closing statements.       We've heard this from plaintiff's expert

 5      psychiatrist, Dr. Peterson.              We heard this from plaintiff's

 6      liability expert, Dr. Kelley, and we heard this from the

 7      plaintiff.

 8                So the only question is does the VA immunity statute,

 9      which contains a limited exception to the intentional tort

10      exception, save the claim?              And as confirmed by both the text

11      and the purpose of the statute, it clearly does not.

12                The VA immunity statute provides that the FTCA is the

13      exclusive remedy for a patient who sues a VA healthcare

14      employee for negligence or malpractice in the exercise of that

15      employee's duties for the Veterans Health Administration.                          It

16      was enacted to ensure that VA healthcare employees are

17      personally immune from suit for such claims.

18      Subsection 7316(f) provides that the FTCA's intentional tort

19      exception does not apply to claims for a VA healthcare

20      provider's conduct in furnishing medical care or treatment

21      while in the exercise of such person's duties for the Veterans

22      Health Administration.

23                This is an entirely separate inquiry from the scope of

24      employment inquiry which is governed by state law.                           Whether the

25      VA immunity statute applies is a question of federal statutory


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 34 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5            936


 1      interpretation.    The foreseeability and the O'Shea factors that

 2      plaintiff's counsel has mentioned numerous times throughout

 3      this trial are simply not relevant to this analysis.                         Congress

 4      created the VA immunity statute to immunize VA providers in

 5      states where medical malpractice claims such as failure to

 6      obtain informed consent were characterized as batteries.

 7      Congress did not create the VA immunity statute to extend

 8      personal immunity to sexual predators who sexually assault and

 9      molest wounded veterans under the guise of medical care, and

10      that's precisely what occurred here.

11                Now, I anticipate that Mr. Kilgore will try to argue

12      that the consent order wherein Mr. Wisner voluntarily

13      surrendered his PA license resolves the matter because, in that

14      order, the Kansas Board of Healing Arts refers, among other

15      things, to Wisner's failure to adhere to the applicable

16      standard of care.      Mr. Kilgore will argue, I'm sure, that this

17      phrase presupposes the existence of a medical standard of care

18      to Mr. Wisner's intentional acts and thus brings the claim

19      within the VA's immunity statute's breach.

20                But neither state law nor the decisions of a state's

21      licensing board are relevant to Subsection 7316(f) of the VA

22      immunity statute.      Federal law controls this matter.                     In fact,

23      the language of Subsection 7316(f) was added to the VA immunity

24      statute to address the very issue of varying state law on

25      characterizing true medical malpractice claims.


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 35 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5      937


 1                Even if we were to accept the premise of what I expect

 2      will be Mr. Kilgore's argument that the Kansas Board of Healing

 3      Arts determined that a medical standard of care applied to

 4      Mr. Wisner's sexual molestations, to find that the Kansas Board

 5      of Healing Arts can characterize intentional and criminal

 6      conduct as medical care for purposes of FTCA coverage would

 7      substitute the judgment of a state medical board for that of

 8      Congress in determining what conduct is immunized pursuant to

 9      the VA immunity statute.

10                It's also important to put this consent order into its

11      proper context.    The consent order revoking Mr. Wisner's PA

12      license was entered two weeks after the Kansas Board of Healing

13      Arts received a copy of a criminal complaint charging

14      Mr. Wisner with sexual battery and two weeks after receiving a

15      letter from Mr. Wisner himself stating that he is incapable of

16      providing patient care.           The suggestion that the Kansas Board

17      of Healing Arts was concerned with how they characterize

18      Mr. Wisner's sexual misconduct rather than how to quickly and

19      legally revoke his license under the authority the board has is

20      simply not convincing.

21                There can be no doubt that Mr. Wisner's abusive and

22      intentional conduct is not medical care or treatment and there

23      can be no doubt that Congress did not intend to extend personal

24      immunity to predators like Mr. Wisner when it enacted the VA

25      immunity statute.      The evidence presented by both parties


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 36 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5            938


 1      confirms Mr. Wisner was not furnishing medical care or

 2      treatment when he sexually molested this plaintiff.

 3                 Dr. Peterson, plaintiff's expert psychiatrist, told us

 4      that when plaintiff received the letter from Kerry Baker,

 5      plaintiff finally realized that Mr. Wisner's conduct was not

 6      appropriate medical care but rather sexual molestation.

 7                 Dr. Kelley, plaintiff's liability expert, told us that

 8      Mr. Wisner's genital examinations of the plaintiff were neither

 9      medically nor ethically appropriate; that what Mr. Wisner did

10      to the plaintiff was sexual assault and, of course, that there

11      is never a medical reason to sexually molest a patient.

12                 And Mr. Nicholson, the United States PA expert, told

13      us that Mr. Wisner's ungloved genital examinations were not

14      medical care.

15                 Now, to be sure, Dr. Kelley has pointed out that

16      medical providers wear gloves during genital examinations to

17      protect the patient from the transmission of diseases.                       But

18      this is not a case about a plaintiff claiming he contracted a

19      disease from an ungloved exam.

20                 Dr. Kelley also suggested that unnecessary or

21      prolonged genital examinations might reveal pathology, malices,

22      hernias.   But this is not a case about a plaintiff claiming he

23      was harmed by a provider's discovery or failure to discover

24      pathology, masses, or hernias during a legitimate genital exam.

25                 No, this is a case about the emotional harm plaintiff


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 37 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                   939


 1      alleges he suffered because of the sexual molestation at the

 2      hands of a convicted sex offender.                       As the United States PA

 3      testified and the plaintiff's liability expert conceded, there

 4      was no medical purpose behind Mr. Wisner's repeated, prolonged,

 5      ungloved genital examinations of this plaintiff.                             Mr. Wisner

 6      did this for his own sexual desires, his own sexual curiosity,

 7      and he knew it was wrong.

 8                This plaintiff is not bringing a case as a patient who

 9      was harmed while receiving medical care or treatment from a

10      medical provider.      He brings this case as a victim of a sexual

11      predator who abused his position to prey upon wounded veterans.

12      So the intentional tort exception applies and is not saved by

13      the VA immunity statute; therefore, this court does not have

14      jurisdiction over any of the plaintiff's claims.

15                THE COURT:       Does that conclude the defendant's closing

16      statement?

17                MR. EISER:       Yes, Your Honor.

18                THE COURT:       All right.            Thank you very much.

19                So I'll turn to you, Mr. Kilgore, to close the

20      argument, and your trial colleague has left you a generously

21      with four-and-a-half minutes; so get ready for the lightning

22      round.

23                MR. KILGORE:         Yes.       Thank you, Your Honor.

24                The entire defense end -- the entire defense really

25      boils down to this:       that molesting patients is not medical


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 38 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                 940


 1      care and, therefore, it can't be in the course and scope and

 2      it's an intentional act, and that's a gross over-simplification

 3      of what the law says on the matter.

 4                First, judge, with respect to foreseeability, what

 5      they're asking you to do is to consider foreseeability and

 6      exclude actual knowledge that the VA had.                           So when Mr. Eiser

 7      tells you that the actions of the VA are irrelevant, that

 8      cannot be further from the truth because actual knowledge of

 9      Wisner's conduct demonstrates foreseeability with respect to

10      course and scope.

11                The argument that there's not sufficient evidence that

12      Aaron Leininger was harmed by Wisner's conduct ignores all of

13      the evidence.    First, with respect to what actually happened to

14      him where he was subjected to these exams on nine separate

15      occasions, which is absolutely undisputed, and the fact that

16      the description of what occurred and what the fallout was for

17      him because they say, "oh, he's better now," when Mary

18      Leininger described, in excruciating detail, how he goes home

19      from work and sits in his room every single night.

20                THE COURT:       You have three minutes remaining.

21                MR. KILGORE:         The idea that Dr. Abrams and his

22      inconsistencies are irrelevant, it goes directly to the

23      credibility of his opinions, Your Honor.                          Because he said

24      before Aaron Leininger doesn't suffer from PTSD, that's what he

25      said in his deposition.           Questioned everything.                     And then came


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 39 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                941


 1      into court and said, "oh, no, it's all PTSD, and he needs

 2      life-long care, just has nothing to do with this case."                            That

 3      flip-flop is just -- it destroys his credibility.

 4                I want to get to some of the specific things on the

 5      issues that were addressed.

 6                The statute of limitations, Your Honor, that ship has

 7      sailed.   That ship has sailed.                It's undisputed.              Dr. Abrams,

 8      their own expert, took the position that he did not -- that

 9      Aaron did not recognize the harm at the time of the visits.

10      That was his testimony.

11                And -- and the Plaza Speedway case requires that you

12      have to recognize the harm and the cause of that harm.                            And in

13      this -- in this provider-patient relationship, there's no

14      dispute Aaron Leininger did not fulfill that recognition such

15      that the statute of limitations was triggered, and it was only

16      after received the letter from the OIG.

17                This issue on the intentional tort immunity, Your

18      Honor, I don't have time to go through all the statutes, but

19      that issue has been litigated and decided over and over again

20      in this litigation, and there is -- there is no immunity for

21      the VA when it involves furnishing medical care.                             Intentional

22      torts committed in the course of furnishing medical care or

23      treatment, the VA is not immune from those -- from those

24      claims, and it's been decided.                 And when the court looks at the

25      case law, that's what the court will find, it's not a defense


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 40 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                942


 1      in this case.

 2                THE COURT:       You have a minute remaining.

 3                MR. KILGORE:         Your Honor, the last thing is really,

 4      you know, this case boils down to what is the loss?                          And the

 5      loss is Aaron Leininger earned, he earned the right to never

 6      have to be concerned about his medical care ever again.                         He

 7      earned it through his military service and it was promised that

 8      he would always get free care at the VA.                          And it comes down to

 9      they want to tell you that, "oh, he went back to the VA."

10      First it was 70 contacts.             Now I'm hearing, well, it was 20

11      visits.   And out of those visits, 11 of them were emergency

12      room visits, 11.     He wasn't going there to get -- to get

13      psychiatric treatment.          He was going there because he was in

14      pain, because he needed medications.

15                And the final thing I would say on that subject,

16      judge, is, you know, whether or not -- what Aaron Leininger

17      does in the future, he deserves to make the choice.                          It's his

18      choice.   He -- he deserves the ability to make the choice.                          He

19      should not have to go back to the very system, the VA system

20      that violated his trust and broke their promise to provide the

21      free care.

22                This is the opportunity -- they say honor and respect

23      Aaron Leininger.     This is -- this is the final opportunity to

24      honor and respect him and it's -- and the court has the

25      opportunity to provide justice for Aaron, and this is the final


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 41 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                     943


 1      opportunity to do that and we -- we respectfully, respectfully

 2      ask that the court -- the court do that.

 3                 And since I have the last word, I will say thank you

 4      for accommodating us and allowing us to present this case to

 5      you, and I thank you on behalf of all the attorneys and the

 6      parties.

 7                 THE COURT:      Thank you very much, Mr. Kilgore.

 8                 Counsel, thank you very much for your preparation and

 9      thoughtful argument today.              As you know, I came into the life

10      of this case later than all of you, and I regret that because

11      it's -- it is an interesting case that presents interesting and

12      significant legal and factual issues, and I plan to go to work

13      on them.

14                 I do have a couple of questions, sort of substantive.

15      I said this was on my time, and I have a few I think or couple

16      for each side, and then I want to talk with you about

17      post-trial submissions of the kind that I think would be most

18      useful for the court as we endeavor to do our work here.

19                 The first -- the first question I have goes to the

20      plaintiff's room, and it's this:                   When -- when -- when the

21      court evaluates your negligence claim, which the pretrial order

22      characterizes as medical malpractice, whose conduct -- what

23      person's conduct does that claim focus on?                            Who is the -- who

24      were the negligent people?

25                 MR. THOMAS:       It's both, Your Honor.                          I think it's


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 42 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                 944


 1      both, Your Honor.

 2                THE COURT:       "Both."          What's the antecedent of both?

 3                MR. THOMAS:        Wisner and VA.

 4                THE COURT:       Okay.        I can identify Mr. Wisner.                 Who --

 5      I mean, negligence in the real world gets committed not by

 6      institutions but by people, and so who else besides -- I was

 7      clear that you thought Mr. Wisner was a -- was a tortfeasor,

 8      but who else?

 9                MR. THOMAS:        So, okay, get ready:                     Dr. Cline.

10                THE COURT:       You don't have to list them all, but I'd

11      like direction to the ones you think are most significant.

12                MR. THOMAS:        Dr. Cline, Dr. Desai, Michelle Boylan,

13      Richard Lawrenz, L-a-w-r-e-n-z, Melanie Lehman, L-e-h-m-a-n,

14      oh, and Dawn Clouse, C-l-o-u-s-e.

15                THE COURT:       All right.            So here's my second question

16      for your room, and then I do have I think a couple for the

17      other side of the end of the caption?                       So it seems -- of all

18      the spirited factual contests in the case, there seems to be

19      some unanimity on both sides of the caption --

20                Is it Leininger or Leininger, what's the correct

21      pronunciation?

22                MR. THOMAS:        Leininger.

23                THE COURT:       There seems to be --

24                MR. THOMAS:        Oh, it's Leininger?                    Leininger.     I was --

25      right, Leininger.


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 43 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                   945


 1                 THE COURT:      So there seems to be agreement that

 2      Mr. Leininger sustained PTSD as a consequence of his service in

 3      the Persian Gulf and that that PTSD stayed with him and

 4      tormented him at least through the early 2010s, and I think the

 5      defendant would say beyond.              So one of your damage elements is

 6      life care for that PTSD.            Is the plaintiff's position that all

 7      of Mr. Leininger's currently existing PTSD results from what

 8      I'll call the VA and Mr. Wisner's conduct?

 9                 MR. THOMAS:       No, Your Honor, but there is a Kansas PIK

10      on aggravation of pre-existing circumstances.                                I was going to

11      talk about it in my closing but Michael -- Mr. Kilgore used all

12      my time.   But in the findings of fact --

13                 THE COURT:      It's funny, he thinks you used all the

14      time.   Go ahead.

15                 MR. THOMAS:       I plan on submitting that to the court in

16      the findings of fact and conclusions of law because it

17      specifically talks -- I mean, there's a PIK right on point on

18      this issue on the aggravation of pre-existing condition.                               I'm

19      not going to read it because that would basically be me doing

20      part of my closing right now.

21                 THE COURT:      Do you have a cite to that PIK?

22                 MR. THOMAS:       I do, Your Honor.                   It's 171.43.

23                 THE COURT:      Thank you.

24                 MR. THOMAS:       And we were also going to --

25                 THE COURT:      That's my -- go ahead.


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 44 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                 946


 1                MR. THOMAS:        In that regard, we were also going to

 2      submit PIK 171.02 because it also talks about that the court

 3      doesn't have to find that he was totally disabled.                           That's the

 4      damage instruction and, again, I won't argue it, but there are

 5      pertinent points of that PIK that I think will be instructional

 6      for the court.

 7                THE COURT:       All right.            Thank you very much.

 8                Let me turn to Mr. -- Mr. Eiser, your room.                          By the

 9      way, if I called you Eisner this morning, I apologize.                          I

10      wanted to make sure I didn't make you the retired CEO of Disney

11      during the trial.      I think I held to it until today.                      If I've

12      gotten it wrong, forgive me.

13                MR. EISER:       A common mistake.

14                THE COURT:       I'm sorry.

15                MR. EISER:       A common mistake.

16                THE COURT:       Well, not one I should make; I apologize.

17                So I recall -- and I can't give you direction, simply

18      too much has gone by too fast, but I thought I saw that the

19      defendant was arguing pretrial -- maybe it's in the pretrial

20      order -- that if -- if the -- if the VA should lose on

21      liability and the damage award is made, that you were

22      advocating for some sort of reversionary trust arrangement.                             Am

23      I remembering it correctly?

24                MR. EISER:       Yes, Your Honor.                  I mentioned --

25                THE COURT:       Where's the -- yeah, where is the


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 45 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5            947


 1      authority that comes from?              And I hope you will address that in

 2      your post-trial submissions.

 3                MR. EISER:       We will do that, Your Honor.

 4                THE COURT:       And from experience, I take it -- I don't

 5      know this, is this -- this may not be your first VA case.                      Has

 6      any other court ever used that kind of trust?

 7                MR. EISER:       Yes.       It -- there's a couple of situations

 8      where courts have used them.               Some where the plaintiff consents

 9      to it, I've had those cases.               Also where a state has a periodic

10      payment statute that allows a defendant's award to be paid

11      periodically, we've had those cases where the court places the

12      judgment so that the United States can be treated under the

13      FTCA equivalently to a private person.

14                Because it's an FTCA case, we can only be -- we can

15      only be award -- a lump sum of damages can be awarded.                       But

16      what we do is take that lump sum and put it into a reversionary

17      trust.   A trustee manages it.               A trustee, for example, decides

18      whether or not it would be cheaper to get an insurance policy

19      to pay for the medical benefits.                   The trustee can also

20      coordinate benefits.        So we use it in those contexts where

21      there's a periodic payment statute, which Kansas has, and also

22      in a situation like this where the fact finder is not certain

23      whether the plaintiff is going to need or use the future

24      medical care damages.

25                Kansas has a periodic --


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 46 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                  948


 1                  MS. HASTON:      Yeah.

 2                  MR. EISER:     We'll brief that for, Your Honor.

 3                  THE COURT:     All right.            And then just last question

 4      for you.    I have found my mind at times during the case

 5      wondering about this issue, both wandering and wondering.                             So

 6      describe your view of the boundary that separates a claim kind

 7      of in these facts for negligence, good old-fashioned medical

 8      malpractice negligence and negligent supervision.                            What's --

 9      where do those two, in this kind of context, where's the

10      boundary between those two things?

11                  MR. EISER:     The FTCA liability is based on the -- not

12      just the -- the general presence of the institution.                           It's the

13      harm causing act or acts of negligence; that's what FTCA --

14      triggers FTCA liability, the harm causing act or actions.

15                  Mr. Thomas just has you heading off to read a whole

16      bunch of depositions.         I know one of those people wasn't

17      employed by the VA at the time.                  So these others are

18      supervisors who have known something or could have known

19      something.    They did not -- as we've heard, over and over.                          The

20      plaintiff was in the room with Mr. Wisner by himself.                           The

21      person who does the act is the -- is what causes FTCA liability

22      to arise.    The rest of it is negligent supervision, negligent

23      hiring, negligent retention, and we've heard a week of evidence

24      on that but there is no such claim in this case.

25                  THE COURT:     Let me look at my notes just a second.                          I


                                 KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 47 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                  949


 1      think you -- I think those are the two for your room.                            Thank

 2      you very much.

 3                MR. EISER:       Thank you, Your Honor.

 4                THE COURT:       Counsel, let me just talk with you about

 5      your post-trial submissions.               I think what the most useful

 6      thing that I can --

 7                Let me get a broader view up.                        Here we go.

 8                I think on -- the most useful things that we can get

 9      from you are proposed findings of fact, that is, as I said

10      yesterday, I don't think we need stem to stern kind of findings

11      but rather findings -- proposed findings from the parties that

12      focus on what you perceive to be the decisive issues, the

13      pivotal decisions in the case.

14                I think we've got a pretty good grasp even coming to

15      the case late on the factual setting, and -- and so we don't --

16      I don't think we need you to help us tell the entire story in

17      our order.    But if you were to submit proposed findings that go

18      to the -- what you, on your view of the case, your side of it

19      view to be the things that really decide the case and organize

20      them in that fashion I think is the most useful and, naturally,

21      citations to the relevant exhibits.

22                References, I don't know if you have -- both sides

23      have access to rough transcripts.                    I haven't -- I haven't

24      spoken with Ms. Greiner about that.                      Naturally, you need to

25      comply with the court's local rule on that.                             But if you want to


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 48 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                950


 1      direct to passages and testimony even informally, that would be

 2      useful.

 3                On the law side, I really don't think it's very

 4      helpful, given the high quality briefing that was done at

 5      summary judgment, for us to get -- for us to ask you to bear

 6      the expense and burden of preparing comprehensive conclusions

 7      of law.

 8                I think what would be useful, again, is if we received

 9      from you something in the range of 10 pages.                             I'd encourage you

10      to discipline yourself to keep it to that level.                             If it's -- if

11      it ends up being 11, I won't throw away the last page, but I'd

12      rather you not send us 20 pages because I think you've already

13      done the difficult work of turning the ground over on most of

14      the issues, but explaining now, in the full evidentiary context

15      of the case that's been tried and submitted, again, the

16      material decisive issues and why you think you come out on

17      those issues.    And I think you know what those issues are,

18      you've referenced them in your discussions, and so I would not

19      ask you to go beginning to end on those things.

20                I'd like to get those from you -- I was going to say

21      within 10 days' time.         That gets you through -- that gives you

22      all of next week and sort of into -- let me look at my calendar

23      and see what date that looks like.                       When I start talking about

24      the calendar, you better fasten your seat belt because I've

25      been known to do a very poor job.


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 49 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5              951


 1                  I was looking at something if you could have them to

 2      us by July 20th.     Is that doable from both ends?

 3                  MR. EISER:     Yes.

 4                  THE COURT:     Does that mess up somebody's summer

 5      vacation?

 6                  MR. THOMAS:      I'm going camping next week, Your Honor,

 7      but I'm going to take stuff with me, and poor Mr. Kilgore,

 8      we'll make it work, Your Honor.

 9                  THE COURT:     Well, look, I mean, one of the things I'm

10      trying to do is to get the case decided as promptly as possible

11      so that the parties will have the -- the benefit of how the

12      court evaluates this case in trial.                      Whether it serves and

13      functions as something of a bellwether for others, I don't

14      know.   Time will tell.         But it certainly won't if we don't get

15      the decision out to you.

16                  Let me -- let me just try to lighten the personal load

17      on Mr. Kilgore and suggest July 22nd.                       That gets you back from

18      camping and gives you a chance at least to pour your heart and

19      soul into it for the last three days of that time period.                        I

20      would give you longer, I just think we need to get to work on

21      that.   We need to get down the road.                     We're not going to wait

22      for you to submit your stuff to start our work on this, but I

23      think we'd like to get it before much later than that.

24                  So, again, I don't need it to be everything in the

25      case, but I think on the material issues, both factually and


                                 KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 50 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5              952


 1      legally telling us here's why we win that issue, here's why we

 2      win this factual fight, is really what we're looking for.

 3                  MR. EISER:     Your Honor, on that issue, could I ask a

 4      question?

 5                  THE COURT:     You can, of course.

 6                  MR. EISER:     You mentioned do the findings of fact, and

 7      we'll be disciplined about it, then you mentioned the

 8      conclusions of law and said no more than ten pages.                          Is it ten

 9      pages for the conclusions of law or ten pages for the whole

10      thing?

11                  THE COURT:     You're not limited on the facts.                     You --

12      you only have to apply your good advocate's judgment about how

13      much is too much.      The conclusions of law, I just as soon,

14      frankly, that you not even call them that, that you address

15      this as a legal memorandum on specific issues, understanding

16      that we've got a background in the issues and you're not

17      beginning at step one in the recipe.                      But I'm more interested

18      in getting analysis and not having them artificially divided

19      into paragraph 1, paragraph 2.                 So in lieu of conclusions of

20      law, I would invite memoranda from the parties and limit that

21      to ten pages.    On the findings you're not limited.                         You're only

22      limited by your good judgment of what -- how much is too much.

23                  MR. EISER:     Very good, Your Honor.

24                  THE COURT:     All right.            I think that consumes the list

25      of things I wanted to talk about with you before we close the


                                 KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 51 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                   953


 1      trial proceedings.       Turning now to you one last time, are there

 2      additional matters or issues that we ought to take up from the

 3      plaintiff's side, Mr. Thomas?

 4                MR. THOMAS:        No, Your Honor.

 5                THE COURT:       All right.            Or from the defendant's side,

 6      Mr. Eiser?

 7                MR. EISER:       Your Honor, those -- the one issue that's

 8      -- we haven't resolved, we can resolve it post trial, we just

 9      haven't raised it, the plaintiff put in this deposition that

10      was taken a week before trial and we objected to it and we've

11      got -- both sides have written briefs to you.                                Is that just an

12      issue you're going to resolve later?

13                THE COURT:       I think it is.                Whether I -- whether I

14      address it in the main body of the court's decision under

15      Rule 52 or whether it's a freestanding order, I haven't really

16      thought through yet, but I'm planning to decide that.                               I think

17      -- I think we're still within the reply period under the rule

18      that's permitted.      So we haven't tried to take it up during the

19      trial because I wanted to give at least the timetable for full

20      briefing to close.       But I do -- I'm mindful that's an issue and

21      my belief is, when we issue the decision, we will -- we will

22      produce a product, or products, that decides all pending

23      motions, whatever they are.

24                MR. EISER:       Very well.            We will -- we will probably be

25      filing a reply.    Mr. Wisner's letter that you received during


                                KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
     Case 2:16-cv-02627-DDC Document 182 Filed 03/08/21 Page 52 of 52

        16-2627 Leininger v USA et al 7.10.20                            Vol. 5                 954


 1      trial is significant to that motion, and I believe we'll be

 2      filing a reply regarding that.

 3                  THE COURT:     Yeah.        And on that letter, which I --

 4      which was docketed, I'm planning to deny that today as moot.

 5      That ruling only applies if, of course, you read that letter to

 6      request relief, which it, I think, fairly does.                              But that does

 7      not decide anything else other than treating it as a pro se

 8      motion.

 9                  All right.     Counsel, thank you very much for -- your

10      innovative approach to getting the case presented and submitted

11      during a time of enormous uncertainty in our country.                             I

12      commend you for your creativity.                   It's an experience I don't

13      think I'll forget.       I commend you for it.                      I hope you all stay

14      well as we find our way through, and I'll look forward to your

15      post-trial submissions.           All right.             I'll go ahead and close

16      the record and be in recess.

17           (Proceedings adjourned.)

18

19                                           CERTIFICATE

20                I certify that the foregoing is a true and correct

21      transcript from the stenographically reported proceedings in

22      the above-entitled matter.

23          DATE:    March 5, 2021

24
                             /s/Kimberly R. Greiner
25                           KIMBERLY R. GREINER, RMR, CRR, CRC, RDR
                             United States Court Reporter

                                 KIMBERLY R. GREINER, CSR, RMR, CRR
                            U.S. District Court, 500 State Avenue, Kansas City, KS
                                                (913) 735-2314
